Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2014

                                    No. 04-13-00201-CV

  BANK OF AMERICAN, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William
  David Deiss, Bettye Baker Brown Trust u/w, f/b/o Diane Elizabeth Mysliweic, Bettye Baker
Brown Trust u/w/, f/b/o Paula Jane Roberts, Dorothy Baker Shaw 1966 Trust, Baker E. Shaw, as
  Trustee of the Dorothy Ann Roos Testamentary Trust, and Cliff Hoskins, Inc. as Intervenor
                                          Appellants

                                              v.

    PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum
Management Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc.,
Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford,
 Rutherford Oil Corporation, Stevan D. Rutherford, Patrick R. Rutherford III, Mary Elizabeth
 Rutherford, Paul Maroney Rutherford, David Traylor Rutherford, Michael G. Rutherford Jr.,
                    John Richard Rutherford, and Sally Ann Rutherford
                                        Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
                              Trial Court No. M05-0002-CV-C
                      Honorable Michael E. Welborn, Judge Presiding

                                       ORDER
       On August 29, 2014, this court issued its opinion and judgment. On September 4, 2014,
Appellees filed an unopposed motion for extension of time to file a motion for rehearing until
October 15, 2014. See TEX. R. APP. P. 49.1, 49.7, 49.8.
        Appellees’ motion for extension of time is GRANTED. Appellees’ motion is due to be
filed with this court on October 15, 2014.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2014.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court